Opinion issued September 18, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00079-CR
____________

GERALDO TRONCOSO, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 686802



 
MEMORANDUM  OPINION
               Appellant, Geraldo Troncoso, pleaded true to the State’s motion to revoke
his community supervision.  The trial court assessed punishment at confinement for
10 years and a $5000 fine.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               The brief states that counsel sent a copy of the brief and the entire appellate
record to appellant, whom counsel advised of his right to file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record, and agree
that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).